Cassoday, J.
Tbe case is anomalous. Tbe parol agreement for tbe lots was made, and tbe vendee went into tbe immediate and exclusive possession under it, with tbe consent and in pursuance of an understanding witb the vendor, J une 1, 1879. No one pretends to have any right to or claim upon tbe lots prior or superior to those of tbe vendor at tbe time of making tbe agreement. Tbe vendee continued in such possession, and, in about two years, paid to tbe vendor the purchase price in full. She thereby became equitably entitled to a warranty deed from tbe vendor, which would have given her an absolute title to the lots in fee simple. Moreover, her possession was a legal estate wbicb could have been sold on execution. She continued in such exclusive possession of tbe lots, cultivating tbe same, and making permanent and valuable improvements thereon, so that their value bad increased thirty-fold at tbe time of her eviction. Such actual and exclusive possession by tbe vendee, under tbe agreement, was notice to tbe world that tbe lots were in equity absolutely hers, and that tbe vendor no longer had any right to or any claim upon them whatever. Coe v. Manseau, 62 Wis. 87; First Nat. Bank v. Damm, 63 Wis. 255. Certainly, this is so as to tbe vendor and tbe other defendants whose claims are only by virtue of a deed from tbe vendor, executed nearly four years after tbe vendee went into such actual' and exclusive possession. In addition to such constructive notice, tbe defendants Put-*500nams and. Hutohinsons had actual notice of the vendee’s rights to the premises, and her possession thereof prior to ejecting her. Such being the state of the case as found by the trial court, it is difficult to perceive the line of reasoning which would justify the unlawful entry and forcible eviction of the vendee after repeated struggles for two days of almost continued resistance.
The statutory law declares that “ no person shall make any entry into real property but in cases where entry is given by law; and in such cases, not with strong hand, nor with a multitude of people, but only in a peaceable manner. Any person who shall make such unlawful or forcible entry, and detain the same, or who, having peaceably entered upon any property, forcibly holds the possession thereof, may be removed therefrom and fined in the manner provided” therein. Sec. 3360, R. S. In direct violation of this statute, Putnam and Hutchinson unlawfully entered, and with strong hand evicted the plaintiffs and forcibly retained possession. Counsel do not attempt to justify their conduct.
It is insisted, however, that as the unlawful entry and forcible eviction were- made by Putnam and Hutchinson in the belief that the plaintiffs’ claim to the lots was invalid, it is sufficient to justify a court of equity in authorizing them to sever the house, which at once, and by their own voluntary act, became a part of the realty, from the soil, and to remove it to some other premises, in order, we presume, to carry out in part their original intention of making it a permanent dwelling for themselves. Such severance, without such permission from the court, would be a clear act of waste, which a court of equity might properly enjoin. If this be true, the same court could not be justified in authorizing such waste in advance. It is to be remembered that the Putnams and Hutohinsons are found to be knowingly wrongful trespassers, with strong hand and actual force. *501Such was the attitude they occupied when they placed the buildings upon the premises so as to become fixtures and a part of the realty. The plea of good faith by such trespassers is not available in equity against the equitable and rightful owner of the land. Huebschmann v. McHenry, 29 Wis. 655; Kimball v. Adams, 52 Wis. 554; Davidson v. Barclay, 63 Pa. St. 417; Dart v. Hercules, 57 Ill. 446; Wadleigh v. Janvrin, 41 N. H. 503; Wentz v. Fincher, 55 Am. Dec. 416; Rennie v. Young, 2 De Gex & J. 136; Ramsden v. Dyson, 1 H. L. App. Gas. 141, 168; Cannon v. Copeland, 43 Ala. 252; Cook v. Kraft, 3 Lans. 512. It is simply an attempt to secure to the trespassers, through the aid of equity, the investments made in direct violation of law. Considering the-buildings as a part of the realty, and as such the exclusive property of the plaintiff Mcvry,' as we must in a court of equity, and the claim made is nothing less than to compel her to surrender up a portion of her land to those who unlawfully and forcibly deprived her of h^r possession, in order to prevent the law-breakers from suffering any loss by reason of their own wrong. It is not the case of a person entering into possession of unoccupied land, under color- of a superior or adverse title, with the knowledge of, but without any objection from, the true owner. The distinction is made by two of the judges writing the leading opinions in the case above cited from the House of Lords. It is there said: “ But if a stranger build knowingly upon my land, there is no principle of ^equity which prevents me from insisting on having back my land, with all the additional value which the occupier has imprudently added to it.” Here the case is much stronger. The trespassers, in violation of the statutes, unlawfully and with strong hand entered upon the premises, forcibly evicted the plaintiffs, and forcibly retained the possession. We must hold that they have no standing in a court of equity to be relieved from the position in which they, in their own wrong, have voluntarily placed themselves.
*502"We do not think we would be justified in limiting the costs in this court merely because the findings are unusually long, to save the trouble of making a bill of exceptions; especially as it. does not appear to us that the defendants are thereby substantially prejudiced.
By the Court. — -That portion.of the judgment appealed from is reversed, and the cause is remanded with directions to perfect the judgment in favor of the plaintiffs in accordance with this opinion, and for further proceedings according to law.